 PROB 12C                                                                               Report Date: August 29, 2019
(6/16)

                                        United States District Court                                     FILED IN THE
                                                                                                     U.S. DISTRICT COURT
                                                                                               EASTERN DISTRICT OF WASHINGTON

                                                        for the
                                                                                               Aug 29, 2019
                                         Eastern District of Washington                             SEAN F. MCAVOY, CLERK



                  Petition for Warrant or Summons for Offender Under Supervision


 Name of Offender: Shellbie Mae Klins                        Case Number: 0980 2:17CR00118-WFN-1
 Address of Offender:                      , Spokane, Washington 99201
 Name of Sentencing Judicial Officer: The Honorable Wm. Fremming Nielsen, Senior U.S. District Judge
 Date of Original Sentence: September 11, 2017
 Original Offense:        Escape from Federal Custody, 18 U.S.C. § 751(a)
 Original Sentence:       Prison - 10 months;                Type of Supervision: Supervised Release
                          TSR - 36 months
 Asst. U.S. Attorney:     James Goeke                        Date Supervision Commenced: December 1, 2018
 Defense Attorney:        Roger Peven                        Date Supervision Expires: November 30, 2021


                                          PETITIONING THE COURT

To issue a warrant.

The probation officer believes that the offender has violated the following condition(s) of supervision:


Violation Number        Nature of Noncompliance

            1           Standard Condition # 5: You must live at a place approved by the probation officer. If you
                        plan to change where you live or anything about your living arrangements (such as the
                        people you live with), you must notify the probation officer at least 10 days before the
                        change. If notifying the probation officer in advance is not possible due to unanticipated
                        circumstances, you must notify the probation officer within 72 hours of becoming aware of
                        a change or expected change.

                        Supporting Evidence: Shellbie Klins failed to notify the U.S. Probation Office of a change
                        of residence since on or about August 27, 2019.

                        On June 6, 2019, Shellbie Klins commenced participation in the Sobriety Treatment and
                        Education Program (STEP). Ms. Klins last attended a STEP session on June 20, 2019. On
                        that date, she was found to be in noncompliance and was ordered to serve a 7-day jail
                        sanction. Additionally, she was ordered to remain in custody until a bed became available
                        for inpatient treatment. The Court ordered her to release to a residential reentry center (RRC)
                        upon completion of inpatient treatment.
Prob12C
Re: Klins, Shellbie Mae
August 29, 2019
Page 2

                      Ms. Klins began intensive inpatient treatment at Pioneer Center East on July 1, 2019. She
                      completed the inpatient program on August 7, 2019, and commenced placement at the
                      Spokane RRC on August 8, 2019. U.S. probation officer Law contacted Ms. Klins at the
                      RRC on August 8, 2019, and advised her to remain at the RRC until the STEP team orders
                      to have her released. On August 27, 2019, Ms. Klins left the RRC without approval and has
                      failed to return as of this report.

                      On December 4, 2018, Ms. Klins was provided the judgment and sentence for case number
                      2:17CR00118-WFN-1. Additionally, she signed said judgment, indicating she fully
                      understood the conditions of her term of supervision.
          2           Special Condition #6: You must abstain from the use of illegal controlled substances, and
                      must submit to urinalysis and sweat patch testing, as directed by the supervising officer, but
                      no more than 6 tests per month, in order to confirm continued abstinence from these
                      substances.

                      Supporting Evidence: Shellbie Klins submitted a positive urinalysis at the RRC on August
                      22, 2019.

                      On August 8, 2019, Ms. Klins reported to the RRC as directed. On August 22, 2019, the
                      offender provided a urinalysis at the RRC which revealed presumptive positive for heroin.
                      On August 29, 2019, confirmation was received from Redwood Toxicology Laboratory
                      indicating the urinalysis collected on August 22, 2019, from the offender, was positive for
                      heroin.

                      On December 4, 2018, Ms. Klins was provided the judgment and sentence for case number
                      2:17CR00118-WFN-1. Additionally, she signed said judgment indicating she fully
                      understood the conditions of her term of supervision.

The U.S. Probation Office respectfully recommends the Court issue a warrant requiring the offender to appear to
answer to the allegation(s) contained in this petition.



                                         I declare under penalty of perjury that the foregoing is true and correct.
                                                           Executed on:      08/29/2019
                                                                             s/Richard Law
                                                                             Richard Law
                                                                             U.S. Probation Officer
Prob12C
Re: Klins, Shellbie Mae
August 29, 2019
Page 3

 THE COURT ORDERS

 [ ]      No Action
 [x]      The Issuance of a Warrant
 [ ]      The Issuance of a Summons
 [ ]      Other

                                      Signature of Judicial Officer

                                        August 29, 2019
                                      Date
